ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_02_FR.txt.                      730 	




                           OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM



                        Désaccord avec le raisonnement, pas avec le dispositif — Nécessité d’examiner
                     en premier lieu le traité de 1928 pour déterminer s’il permet de régler la question
                     de la souveraineté des îles encore en litige — Défaut de statuer sur l’interprétation
                     du traité de 1928 — Absence de justification valable pour s’abstenir de le faire —
                     Application de la méthode traditionnelle de l’équidistance à tout le moins
                     inappropriée en l’espèce — Impossibilité de construire une ligne médiane provisoire
                     tenant compte de l’ensemble des « côtes pertinentes » — Caractère inadéquat en
                     l’espèce des notions d’« ajustement » ou de « déplacement » de la ligne provisoire.

                        1. J’ai voté en faveur de tous les points du dispositif de l’arrêt. J’ai
                     cependant des désaccords sur certains aspects du raisonnement suivi par
                     la Cour. La présente opinion ne vise pas à critiquer la motivation dans
                     son ensemble, ni même ses articulations essentielles, mais deux de ses élé-
                     ments particuliers. Il s’agit, d’une part, de la conclusion que l’arrêt tire
                     — ou plutôt, à mon sens, ne tire pas — de son examen du traité de 1928,
                     au terme de la sous‑section 2.A de la section II (par. 40‑56) ; d’autre part,
                     du traitement par l’arrêt de la question du tracé d’une « ligne médiane »
                     en tant que première étape du processus de délimitation (par. 184‑199).
                        Les raisons de mon désaccord sur ces deux points sont les suivantes.

                                                                *
                                                            *       *


                                         I. L’examen du traité de 1928
                             en tant que titre de souveraineté sur les îles en litige

                        2. Les Parties ont invoqué, au soutien de leurs prétentions contraires à
                     la souveraineté sur les îles en litige, trois séries principales d’arguments : la
                     première, invoquée essentiellement par la Colombie, tirée du traité bilaté-
                     ral de 1928 et de son protocole de 1930 ; la deuxième tirée du principe de
                     l’uti possidetis juris ; la troisième tirée des effectivités postcoloniales.

                        3. L’arrêt commence par examiner la question du traité de 1928. Cela
                     est pleinement justifié : non pas tellement par le fait que la Colombie a
                     invoqué le traité, comme fondement de sa souveraineté, à titre principal,
                     et n’a mis en avant les deux autres séries d’arguments qu’à titre subsi-
                     diaire ; mais surtout parce que le titre conventionnel, si son existence était
                     établie, l’emporterait sur toute autre considération, et rendrait l’examen
                     des autres bases invoquées par les Parties non seulement inutile mais juri-
                     diquement impossible.

                     110




6 CIJ1034.indb 216                                                                                           7/01/14 12:43

                     731 	 différend territorial et maritime (op. ind. abraham)

                        4. En d’autres termes, nous ne sommes pas dans un cas, comme il s’en
                     produit, où la Cour pouvait choisir, entre plusieurs bases juridiques invo-
                     quées devant elle pour résoudre le différend, celle qui lui paraissait la plus
                     solide et la plus opportune pour fonder son raisonnement. Elle était tenue
                     d’examiner d’abord la question du traité, et n’avait le droit de passer à
                     l’examen de l’uti possidetis juris et des effectivités que si et dans la mesure
                     où le traité n’attribuait pas la souveraineté sur les îles en litige à l’une ou
                     l’autre des Parties. En effet, si le traité devait être interprété comme attri-
                     buant la souveraineté à une Partie, celle‑ci devrait être déclarée la possé-
                     der à l’heure actuelle, quand bien même l’examen de l’uti possidetis et des
                     effectivités conduirait à des conclusions favorables à l’autre Partie. Le
                     traité de 1928 a valablement pu déroger, s’il l’a fait, au partage de la sou-
                     veraineté sur les îles résultant du principe de l’uti possidetis juris ; les effec-
                     tivités postérieures au traité ne sauraient, quelles qu’elles soient, l’emporter
                     sur le titre conventionnel. Seul un nouveau traité ou un accord liant les
                     Parties aurait pu contredire le traité de 1928 sur la question de la sou­
                     veraineté sur les îles en litige, à supposer que cette question ait été réglée
                     — en tout ou en partie — par ce dernier traité ; mais l’existence d’un tel
                     accord postérieur à 1928 n’a été alléguée par personne.
                        5. Il était donc crucial de déterminer si le traité de 1928 (avec son pro-
                     tocole de 1930) réglait la question de la souveraineté sur les îles présente-
                     ment en litige. Par ailleurs, il est clair que l’arrêt rendu en 2007 sur les
                     exceptions préliminaires soulevées par la Colombie ne s’est pas prononcé
                     sur ce point. Cet arrêt s’est borné à constater que l’article 1er du traité de
                     1928 attribuait expressément souveraineté à la Colombie sur les trois îles
                     qui y sont nommément désignées (San Andrés, Providencia, Santa Cata-
                     lina) — raison pour laquelle la Cour n’était pas compétente pour connaître
                     de cette partie du différend, celle‑ci ayant été réglée par un accord entre
                     les Parties — mais qu’en revanche il n’était pas évident, prima facie, de
                     déterminer sur quelles autres des formations en litige le traité attribuait
                     souveraineté à la Colombie, et que cette partie du différend relevait bien
                     de la compétence de la Cour et devait être tranchée au fond dans la phase
                     suivante de la procédure. C’est cette tâche qu’il appartenait à la Cour
                     d’accomplir dans le présent arrêt.
                        6. Jusqu’à ce point de mon raisonnement, je n’ai rien à objecter à l’ar-
                     rêt.
                        C’est à bon droit que la Cour, au paragraphe 42, après avoir noté que,
                     aux termes du traité de 1928, la Colombie a la souveraineté sur « les îles de
                     San Andrés, de Providencia, de Santa Catalina, et sur les autres îles, îlots et
                     récifs qui font partie de l’archipel de San Andrés », en déduit que, « pour se
                     prononcer sur la question de la souveraineté sur les formations maritimes
                     en litige, [elle] doit … d’abord établir quelles sont les formations qui consti-
                     tuent l’archipel de San Andrés ». Le mot « d’abord » signifie, dans le contexte
                     de ce paragraphe, que la question ainsi formulée doit être résolue avant que
                     la Cour en vienne — mais seulement si cela était encore nécessaire après
                     qu’il aura été répondu à la première question — à l’examen des autres argu-
                     ments des Parties, fondés sur l’uti possidetis juris et les effectivités.

                     111




6 CIJ1034.indb 218                                                                                         7/01/14 12:43

                     732 	 différend territorial et maritime (op. ind. abraham)

                        7. Force est cependant de constater que, au terme de l’examen auquel
                     elle se livre dans les paragraphes 52 à 55, la Cour ne fait pas ce qu’elle a
                     annoncé qu’elle ferait au paragraphe 42 : elle s’abstient d’« établir quelles
                     sont les formations qui constituent l’archipel de San Andrés ». Elle ne tire
                     en effet aucune conclusion, et se borne à constater que, faute de pouvoir
                     prendre parti avec certitude sur la portée du traité de 1928 relativement
                     aux formations en litige, elle ne peut régler le différend sur la souveraineté
                     que sur la base des arguments des Parties « autres que ceux fondés sur la
                     composition de l’archipel aux termes du traité de 1928 » — c’est‑à‑dire les
                     arguments relatifs à l’uti possidetis juris et aux effectivités (arrêt, par. 56).
                     Elle passe ensuite à l’examen de ces autres arguments.
                        8. Ce faisant, à mes yeux, la Cour commet une erreur juridique grave :
                     elle s’abstient, sans justification valable, de statuer sur l’interprétation du
                     traité de 1928, et plus précisément sur le sens des mots « sur les autres îles,
                     îlots et récifs qui font partie de l’archipel de San Andrés », tels qu’ils sont
                     employés à l’article 1er du traité.
                        9. Les raisons de cette abstention sont fournies, pour l’essentiel, au
                     paragraphe 53 de l’arrêt :
                           « la question de la composition de l’archipel ne peut être tranchée en
                           se fondant uniquement sur la situation géographique des formations
                           maritimes en litige ou sur les documents historiques invoqués à cet
                           égard par les Parties, faute d’indications suffisamment claires ».

                        En résumé, la Cour constate que le traité de 1928, tout en se référant à
                     l’« archipel de San Andrés », n’en définit pas la consistance ; que le seul
                     fait que certaines îles soient proches de l’île principale de San Andrés ne
                     suffit pas pour conclure qu’elles font partie de l’archipel alors que d’autres,
                     plus éloignées, n’en feraient pas partie — car il faudrait déterminer le
                     degré de proximité à partir duquel l’appartenance à l’archipel serait éta-
                     blie, ce que le traité ne permet pas de faire ; enfin que l’examen des docu-
                     ments communiqués à la Cour par les Parties, et qui sont censés éclairer
                     le contexte de la négociation et de la conclusion du traité, ne permet pas
                     de parvenir à une quelconque certitude sur ce que les Parties ont voulu
                     signifier, à l’époque, par la référence à l’« archipel de San Andrés ».
                        10. Aucune de ces raisons ne justifie l’abstention de la Cour d’interpré-
                     ter le traité ; les motifs précités ne font que souligner l’absence de clarté,
                     sur le point considéré, du traité, les difficultés auxquelles on se heurte
                     lorsque l’on cherche à en définir le sens et la portée, l’absence d’une
                     conclusion certaine à laquelle on puisse parvenir. Rien de tout cela ne
                     justifie que le juge s’abstienne d’interpréter le traité dont le sens est
                     controversé entre les Parties. Tout ce que l’on peut déduire des motifs
                     donnés par la Cour, c’est que l’interprétation est en l’espèce difficile.
                     Certes. Mais la difficulté d’interpréter un texte juridique n’est pas — n’est
                     jamais — un motif valable de s’en abstenir pour le juge chargé de l’appli-
                     quer. L’obscurité d’un texte appelle l’interprétation ; elle n’y fait jamais
                     obstacle. Que le juge ne soit pas certain du sens du texte, qu’il hésite sur

                     112




6 CIJ1034.indb 220                                                                                       7/01/14 12:43

                     733 	 différend territorial et maritime (op. ind. abraham)

                     la solution à adopter, ce sont là des circonstances qui ne sont pas rares.
                     Mais l’office du juge est de trancher, quels que soient ses doutes — qu’il
                     ne lui est d’ailleurs pas interdit d’exprimer au moment même où il décide.
                        11. Il arrive certes que, en présence d’une norme formulée de façon
                     plus ou moins obscure, le juge préfère éviter de prendre parti en faveur de
                     telle ou telle interprétation douteuse, et décide de laisser la difficulté de
                     côté en tranchant le différend sur la base d’autres considérations juridi-
                     quement pertinentes et suffisantes. C’est là la marque d’une saine pru-
                     dence judiciaire. Mais encore faut‑il qu’il soit juridiquement possible,
                     compte tenu des données particulières de l’affaire, de juger sans prendre
                     parti sur le sens de la norme dont la portée est douteuse. Ce n’est pas
                     toujours le cas. Et, par exemple, ce n’est pas le cas dans la présente affaire,
                     pour les raisons que j’ai exposées plus haut : le traité de 1928, l’uti possi‑
                     detis et les effectivités ne sont pas des bases juridiques alternatives, placées
                     sur un pied d’égalité, entre lesquelles la Cour pouvait choisir afin de tran-
                     cher la question de la souveraineté. Il fallait d’abord décider des effets du
                     traité de 1928 sur la souveraineté avant de pouvoir — le cas échéant —
                     examiner le reste. Décider ne peut pas se limiter à constater que la tâche
                     est difficile : la Cour n’a pas rempli son office.
                        12. Certes, au moment où elle écrit, au paragraphe 56, qu’elle doit,
                     pour régler le différend, examiner les arguments des Parties autres que
                     ceux fondés sur le traité, dont le sens lui paraît douteux, la Cour sait déjà
                     qu’elle trouvera dans l’examen des effectivités suffisamment d’éléments
                     solides et peu contestables pour fonder une conclusion favorable à l’attri-
                     bution de la souveraineté à l’une des Parties.
                        Mais cela ne change rien au problème. Pour les raisons déjà dites, la
                     Cour n’avait pas le loisir de choisir entre le traité et les effectivités celui
                     des deux terrains qui lui paraissait le plus solide.

                        D’ailleurs, si les Parties avaient plaidé uniquement sur la base du traité,
                     la Cour n’aurait certainement pas éludé son devoir d’interprétation, dont
                     l’accomplissement peut être difficile, mais n’est jamais impossible.
                        13. J’ajouterai, pour prévenir une possible objection, que le devoir du juge
                     d’interpréter un traité invoqué par une partie, lorsqu’il n’existe pas de possi-
                     bilité juridique de se fonder sur une base strictement alternative, ne se limite
                     pas à l’hypothèse dans laquelle la stipulation invoquée a pour objet de définir
                     une règle de caractère général et impersonnel, une norme à proprement par-
                     ler, c’est‑à‑dire abstraite et permanente. Le devoir d’interpréter vaut tout aussi
                     bien dans le cas où, comme en l’espèce, la clause litigieuse confère un titre
                     spécifique à une partie, notamment un titre de souveraineté. Il n’y a aucune
                     raison de déroger, en pareil cas, au principe fondamental selon lequel le juge
                     n’a pas le droit de tirer argument de l’obscurité du traité pour s’abstenir de
                     l’interpréter. Je regrette que la Cour ait méconnu ce principe en l’espèce.
                        14. Cela dit, je pense que la Cour serait parvenue au même résultat
                     final si elle avait procédé comme elle aurait dû le faire.
                        15. Elle aurait d’abord constaté que, sauf à priver de tout effet le der-
                     nier membre de phrase du premier alinéa de l’article 1er du traité de 1928,

                     113




6 CIJ1034.indb 222                                                                                        7/01/14 12:43

                     734 	 différend territorial et maritime (op. ind. abraham)

                     il faut nécessairement admettre que certaines au moins des formations en
                     litige dans la présente phase de la procédure appartiennent à la Colombie
                     en vertu du traité, comme faisant partie de « l’archipel de San Andrés ».
                     En effet, cette disposition implique que des îles autres que San Andrés,
                     Providencia et Santa Catalina font partie de l’« archipel de San Andrés »
                     au sens du traité, et ces autres îles ne peuvent être que celles qui sont pré-
                     sentement en litige, ou certaines d’entre elles au moins. La thèse nicara-
                     guayenne selon laquelle « l’archipel comprend uniquement les îles de
                     San Andrés, Providencia et Santa Catalina » (arrêt, par. 48) est incompa-
                     tible avec le traité, dès lors qu’elle le vide de son sens. Un simple coup
                     d’œil sur la carte permet de conclure que l’archipel comprend au moins
                     — une fois que l’on a écarté toutes les îles situées à l’ouest du 82e méri-
                     dien, que le protocole de 1930 déclare ne pas appartenir à l’archipel au
                     sens du traité — les cayes d’Alburquerque et de l’Est‑Sud‑Est, qui
                     sont les plus proches de San Andrés. Il est donc certain que ces îles sont
                     colombiennes en vertu du traité, et la Cour aurait dû le constater, au
                     lieu d’indiquer prudemment qu’elles « pourraient, vu leur situation géo-
                     graphique …, être considérées comme faisant partie de l’archipel » (ibid.,
                     par. 53), avant d’ajouter que ce critère géographique n’était pas décisif.
                        16. A mon avis, il y aurait suffisamment d’éléments pour considérer
                     que les îles de Roncador, Quitasueño et Serrana étaient aussi regardées,
                     en 1928, comme faisant partie de l’archipel de San Andrés, mais il n’est
                     pas nécessaire de trancher cette question, car ces trois formations sont
                     expressément exclues de l’attribution de la souveraineté à la Colombie par
                     le second alinéa de l’article 1er du traité. Le fait qu’elles le soient au motif
                     que leur possession faisait à l’époque l’objet d’un litige entre la Colombie
                     et les Etats‑Unis d’Amérique, litige qui a par la suite disparu du fait que
                     les Etats‑Unis ont renoncé à leur revendication, ne change rien au constat
                     indiscutable que le traité de 1928 ne confère pas par lui‑même un titre de
                     souveraineté à la Colombie sur les trois formations en cause. Dès lors, la
                     Cour pouvait laisser non résolue la question de savoir si Roncador, Qui-
                     tasueño et Serrana faisaient partie de l’archipel de San Andrés au sens où
                     les deux Etats comprenaient cette notion en 1928.
                        17. Enfin, il me semble que Bajo Nuevo et Serranilla sont des îles trop
                     éloignées de San Andrés pour être raisonnablement considérées, à pre-
                     mière vue, comme faisant partie de l’archipel, et qu’une telle présomption
                     doit être retenue à moins que des éléments suffisamment probants tirés des
                     travaux préparatoires du traité de 1928 ne démontrent le contraire. Or, la
                     Colombie n’a pas fourni de tels éléments au soutien de sa revendication.
                        18. Je conclus donc que le traité de 1928 confère à la Colombie la sou-
                     veraineté non seulement sur San Andrés, Providencia et Santa Catalina
                     (ces trois îles n’étant plus en cause dans la présente phase de la procé-
                     dure), mais aussi sur les cayes d’Alburquerque et de l’Est‑Sud‑Est ; mais
                     qu’en revanche il ne confère la souveraineté à aucune des deux Parties sur
                     les autres formations maritimes en litige.
                        19. Pour ces dernières — Quitasueño, Serrana, Roncador, Serranilla,
                     Bajo Nuevo — mais seulement pour elles, la Cour devait passer à l’exa-

                     114




6 CIJ1034.indb 224                                                                                      7/01/14 12:43

                     735 	 différend territorial et maritime (op. ind. abraham)

                     men des arguments fondés sur l’uti possidetis et sur les effectivités post­
                     coloniales. A cet égard, j’adhère à la suite du raisonnement de l’arrêt : le
                     principe de l’uti possidetis ne permet pas d’établir un titre en faveur de
                     l’une ou l’autre des Parties, les effectivités sont en faveur de la Colombie.
                     
                        20. En définitive, mes sérieuses réserves sur le raisonnement suivi par
                     l’arrêt ne m’ont pas empêché de voter en faveur du point 1 du dispositif,
                     car ma conclusion rejoint celle de mes collègues.

                                                             *
                                                         *       *


                                  II. Le tracé d’une ligne médiane provisoire
                             en tant que première étape de la méthode de fixation
                                            de la frontière maritime

                        21. En ce qui concerne la délimitation maritime, mon désaccord porte
                     moins sur ce qu’a fait la Cour — j’approuve d’ailleurs le résultat final de
                     l’opération, et j’ai voté en faveur des points 4 et 5 du dispositif — que sur
                     la manière de le présenter, qui m’apparaît assez largement fallacieuse. En
                     résumé, mon opinion est que, si la Cour affirme qu’elle suit la méthode
                     traditionnelle telle qu’elle a été exposée, notamment, dans l’arrêt rendu en
                     l’affaire Roumanie c. Ukraine (Délimitation maritime en mer Noire (Rou‑
                     manie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 61), elle s’en écarte en
                     réalité très largement, et en vérité elle ne peut pas faire autrement car il est
                     manifeste que cette méthode est inadaptée à la présente affaire.

                        22. La méthode en question est rappelée aux paragraphes 190 à 193 de
                     l’arrêt. Elle consiste à tracer d’abord une ligne médiane provisoire,
                     c’est‑à‑dire une ligne située à égale distance des côtes opposées des deux
                     Etats et qui génèrent les droits à des espaces maritimes qui se che-
                     vauchent — ce chevauchement étant la raison même pour laquelle il y a
                     lieu de procéder à une délimitation. Lorsque les côtes pertinentes sont
                     adjacentes, la ligne provisoire est appelée ligne d’équidistance, mais cela
                     ne change rien en substance et ce n’est d’ailleurs pas le cas de l’espèce. La
                     méthode consiste, dans un deuxième temps, à ajuster ou à déplacer la ligne
                     provisoire ainsi obtenue pour tenir compte des circonstances particulières
                     qui, s’il en existe, appelleraient un tel ajustement ou déplacement en vue
                     de parvenir à une solution équitable. Enfin, dans une troisième étape, la
                     Cour doit vérifier que la délimitation obtenue au terme de l’étape précé-
                     dente n’aboutit pas à attribuer aux Parties des espaces maritimes dont le
                     rapport de superficie serait hors de proportion, de façon marquée, avec la
                     longueur de leurs côtes pertinentes respectives — les côtes qui génèrent les
                     droits à des espaces qui se chevauchent.
                        23. La Cour examine les arguments par lesquels le Nicaragua a cher-
                     ché à la convaincre que ladite méthode était inappropriée au cas d’espèce,

                     115




6 CIJ1034.indb 226                                                                                      7/01/14 12:43

                     736 	 différend territorial et maritime (op. ind. abraham)

                     parce qu’il n’était pas opportun, compte tenu de la situation géographique
                     particulière, de commencer par le tracé d’une ligne médiane provisoire.
                     Elle reconnaît que la « démarche en trois temps ne doit pas être appliquée
                     de façon mécanique », et « qu’il ne serait peut‑être pas toujours opportun
                     de commencer par l’établissement d’une ligne d’équidistance (ou médiane)
                     provisoire » (arrêt, par. 194). Mais elle écarte les arguments du Nicara-
                     gua, et affirme que, s’il existe sans doute des circonstances particulières
                     justifiant d’ajuster la ligne médiane provisoire, il n’existe aucune raison de
                     ne pas commencer par tracer celle‑ci et de ne pas l’utiliser comme point de
                     départ du processus de délimitation. En conséquence, la Cour affirme
                     qu’elle s’en tiendra à sa « méthode de référence » (ibid., par. 199), et elle
                     procède ainsi — ou plutôt elle prétend procéder ainsi — aux para-
                     graphes 200 à 204 (première étape : construction de la ligne médiane pro-
                     visoire), aux paragraphes 205 à 238 (deuxième étape : ajustement ou
                     déplacement de la ligne provisoire), et aux paragraphes 239 à 247 (troi-
                     sième étape : vérification de l’absence de disproportion).
                        24. Pourtant, il est manifeste que la construction d’une ligne médiane
                     provisoire comme point de départ de la délimitation est non seulement
                     hautement inopportune en l’espèce, mais qu’elle est même quasi impos-
                     sible.
                        25. La raison en est très simple. Le chevauchement des droits qui rend
                     nécessaire la délimitation en l’espèce ne provient pas de ce que deux côtes
                     opposées (ou adjacentes) génèrent des projections qui se chevauchent dans
                     une zone intermédiaire, comme c’est habituellement le cas. Ici, le chevau-
                     chement des droits provient de ce que, à l’intérieur de la zone économique
                     exclusive mesurée à partir des côtes nicaraguayennes se trouvent des îles
                     appartenant à la Colombie et qui génèrent, dans toutes les directions, un
                     droit à une zone économique exclusive au profit de ce dernier Etat. Autre-
                     ment dit, le chevauchement ne se produit pas seulement entre les côtes
                     nicaraguayennes et les îles colombiennes (c’est‑à‑dire dans la partie située
                     à l’ouest des îles colombiennes et à l’est de la côte nicaraguayenne) ; il se
                     produit aussi dans les espaces situés au nord, à l’est et au sud des îles
                     colombiennes — et même entre celles‑ci. C’est ce que fait très clairement
                     apparaître le croquis no 7 figurant dans l’arrêt (p. 687), qui représente la
                     « zone maritime pertinente », c’est‑à‑dire la zone de chevauchement des
                     droits à l’intérieur de laquelle la Cour est appelée à opérer la délimitation.
                        26. Dès lors, il me paraît clair qu’aucune « ligne médiane » ne peut
                     rendre compte de la réalité géographique qui était soumise à l’examen de
                     la Cour, non pas en raison de telle ou telle « circonstance particulière per-
                     tinente » qui justifierait l’ajustement d’une ligne provisoire sans en rendre
                     le tracé impossible, mais en raison des données essentielles du différend
                     soumis à la Cour, qui rendent la notion même de « ligne médiane »
                     dépourvue de signification en l’espèce.
                        27. Il est certes possible de tracer une ligne située à égale distance des
                     côtes du Nicaragua et des côtes occidentales des îles colombiennes, et c’est
                     ce que fait la Cour, en affirmant que, ce faisant, elle a satisfait à la pre-
                     mière étape de sa « méthode de référence ». Mais il suffit de jeter un coup

                     116




6 CIJ1034.indb 228                                                                                    7/01/14 12:43

                     737 	 différend territorial et maritime (op. ind. abraham)

                     d’œil à cette ligne, qui est représentée au croquis no 8 (p. 701), pour s’aper-
                     cevoir qu’elle n’a de « médiane » que le nom : elle est certes à égale distance
                     des côtes nicaraguayennes (plus exactement des îles nicaraguayennes
                     adjacentes à la côte continentale de cet Etat), sur son flanc ouest, et des
                     côtes occidentales des îles colombiennes, qui se situent aussi loin à l’est de
                     la ligne en cause. Mais elle ne tient aucun compte — et elle ne peut par
                     construction tenir aucun compte — de tout l’espace situé à l’est des îles
                     colombiennes, qui fait pourtant partie lui aussi de la zone de chevauche-
                     ment. Il ne s’agit pas là d’une « circonstance particulière » qui justifierait
                     un ajustement ou un déplacement postérieur. Il s’agit d’un défaut rédhibi-
                     toire qui prive la ligne de son caractère supposé « médian ». Cela s’explique
                     par un élément propre à l’espèce : la Cour n’a pu tracer cette ligne qu’en
                     prenant des points de base, en ce qui concerne la partie colombienne,
                     situés exclusivement sur les côtes occidentales des îles appartenant à cet
                     Etat. Elle n’a pas pu retenir de point de base sur les parties orientales,
                     septentrionales et méridionales des côtes de ces îles puisque ces parties ne
                     sont pas tournées vers les côtes nicaraguayennes. Or, comme je l’ai rappelé
                     plus haut, c’est l’ensemble des côtes insulaires de la Colombie, et non pas
                     seulement la partie occidentale de ces côtes, qui génèrent les droits à une
                     zone économique exclusive qui chevauchent ceux du Nicaragua.
                        28. En d’autres termes, pour pouvoir tracer une ligne qui ait au moins
                     l’apparence d’une « ligne médiane » — mais selon moi c’est à peine si elle
                     en a l’apparence —, la Cour a dû délibérément négliger la plus grande
                     partie des côtes pertinentes de la Colombie. Or, une ligne médiane, pour
                     remplir la fonction qui lui est assignée dans le processus de délimitation,
                     doit prendre en compte l’ensemble des « côtes pertinentes » des Etats en
                     présence, c’est‑à‑dire l’ensemble des côtes qui génèrent les projections
                     créant les chevauchements de droits rendant nécessaire la délimitation.
                        29. L’arrêt lui‑même le rappelle dans son paragraphe 191 : la ligne
                     médiane doit être « tracée à partir des points les plus pertinents des côtes
                     des deux Etats concernés ». Il s’agit certes de points choisis, mais ils ne
                     peuvent pas l’être de n’importe quelle manière : pour qu’ils soient « les
                     plus pertinents », il faut qu’ils rendent compte de façon satisfaisante de
                     l’ensemble des « côtes pertinentes » et non pas d’une partie de ces côtes
                     seulement. Or, pour ce qui est des îles colombiennes, l’arrêt indique à
                     juste titre que les côtes pertinentes sont constituées par « l’intégralité de la
                     côte de ces formations, et non leurs seules côtes occidentales » (par. 151).
                     D’où il résulte qu’une ligne médiane répondant à la définition de la
                     « méthode de référence » devrait être tracée à partir de points de base
                     situés sur toutes les parties des côtes des îles colombiennes, et non pas
                     seulement sur leurs parties occidentales. Mais ce n’est évidemment pas
                     possible en l’espèce.
                        30. Au lieu d’en déduire que la construction d’une ligne médiane — fût‑
                     elle provisoire — est pour le moins inappropriée, pour ne pas dire im­
                     possible, en l’espèce, la Cour décide tout de même d’en tracer une, en
                     s’abstenant de prendre en compte (simplement parce qu’elle ne le peut
                     pas) la plus grande partie des côtes des îles colombiennes. Ce faisant, elle

                     117




6 CIJ1034.indb 230                                                                                      7/01/14 12:43

                     738 	 différend territorial et maritime (op. ind. abraham)

                     paraît oublier aux paragraphes 200 à 204, dans lesquels elle retient des
                     points de base situés exclusivement, du côté colombien, sur la façade oc-
                     cidentale des îles, ce qu’elle a expliqué aux paragraphes 151 et 191.
                        31. Cela lui permet, certes, de tracer une ligne (représentée au croquis
                     no 8). Mais cette ligne n’est « médiane » qu’en ce qui concerne l’une des
                     parties de la « zone pertinente » à délimiter (la zone qui figure au croquis
                     no 7) ; elle est sans signification aucune pour le reste. Selon moi, donc, la
                     ligne tracée ne saurait se voir conférer la valeur qui est celle d’une « ligne
                     médiane », à savoir celle d’un point de départ acceptable de la délimita-
                     tion, dont on ne s’écartera ensuite que pour procéder à des ajustements
                     ou à des déplacements par nature limités, destinés à tenir compte de cir-
                     constances particulières.
                        32. L’arrêt en fait d’ailleurs l’aveu implicite, dans la suite de sa motiva-
                     tion, de deux manières.
                        En premier lieu, après avoir ajusté la ligne provisoire en la déplaçant
                     considérablement vers l’est (pour la rapprocher, donc, des îles colom-
                     biennes), la Cour constate que, même après cet ajustement, le résultat
                     obtenu ne serait pas équitable si la ligne « pénétrait dans des secteurs de la
                     zone pertinente situés, vers le nord, au‑delà du point 1 et, vers le sud,
                     au‑delà du point 5 », c’est‑à‑dire au nord et au sud des principales îles
                     colombiennes, et qu’en outre la ligne en cause priverait le Nicaragua des
                     espaces situés à l’est de ces îles, espaces « dans lesquels se projette sa côte
                     continentale » (arrêt, par. 236). C’est parfaitement exact, mais n’est‑ce pas
                     une façon de reconnaître que la ligne provisoire n’est pas apte à remplir
                     la fonction qui devrait être la sienne, pour une grande partie de la zone
                     dans laquelle la délimitation est à opérer, à savoir tous les secteurs situés
                     au nord, au sud et à l’est des principales îles colombiennes ?
                        En second lieu, et en conséquence de ce qui précède, la Cour est
                     conduite à construire deux lignes horizontales suivant des parallèles pas-
                     sant au nord par le point 1 (situé au nord de Santa Catalina, et à peu près
                     à la hauteur de Roncador) et au sud par le point 9 (situé à la hauteur des
                     cayes de l’Est‑Sud‑Est), et ce en vue de délimiter la zone située à l’est des
                     îles colombiennes (ibid., par. 237). Or, il est difficile de voir dans ces deux
                     lignes horizontales un simple « ajustement » ni même un « déplacement »
                     de la ligne provisoire. Il s’agit plutôt du tracé de lignes n’ayant rien à
                     voir — sauf, pour la première, son point de départ — avec la ligne provi-
                     soire. Il en va de même de l’ajout de pas moins de quatre points de fron-
                     tière maritime (les points 6 à 9 figurant sur le croquis no 11, p. 714) dans
                     la partie méridionale de la zone à délimiter, qui, plutôt que d’ajuster ou
                     de déplacer la ligne provisoire, se chargent en réalité de la compléter.

                        33. En somme, après avoir qualifié de « ligne médiane » une ligne ne
                     méritant pas vraiment cette qualification, la Cour appelle « ajustement »
                     ou « déplacement » une opération qui ne mérite pas vraiment d’être appe-
                     lée ainsi. A moins que cette opération (le tracé des deux lignes horizon-
                     tales et la fixation des points 6 à 9) ne soit conçue par l’arrêt comme une
                     étape postérieure à l’ajustement ou au déplacement eux‑mêmes. Mais

                     118




6 CIJ1034.indb 232                                                                                     7/01/14 12:43

                     739 	 différend territorial et maritime (op. ind. abraham)

                     n’est‑ce pas alors ajouter une étape supplémentaire — et d’une impor-
                     tance décisive en l’espèce — à la « méthode traditionnelle » (ou « de réfé-
                     rence ») que la Cour a pourtant promis de suivre au paragraphe 199 ?
                        34. Je ne veux pas dire que la Cour ait eu tort de délimiter les espaces
                     constituant la zone pertinente comme elle l’a fait. Je pense au contraire
                     qu’elle a adopté la solution la plus raisonnable, et que chaque étape de sa
                     construction était intrinsèquement justifiée. Mais mon opinion est qu’il
                     eût été plus clair et plus franc de la part de la Cour de reconnaître qu’elle
                     ne pouvait pas suivre en l’espèce sa méthode dite « de référence » parce
                     que le cadre géographique ne se prêtait absolument pas à l’application de
                     cette méthode. Ainsi se trouvait‑elle en l’espèce dans le cas où « des rai-
                     sons impérieuses propres au cas d’espèce » ne permettaient pas de tracer
                     la ligne médiane provisoire (Délimitation maritime en mer Noire (Rouma‑
                     nie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101, par. 116), ou, à tout le
                     moins, dans celui où l’application de la méthode de l’équidistance était
                     « inappropriée » (Différend territorial et maritime entre le Nicaragua et le
                     Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                     C.I.J. Recueil 2007 (II), p. 741, par. 272, mentionné au paragraphe 194
                     du présent arrêt).
                        35. Je comprends que la Cour veuille donner à tous ceux qui l’ob-
                     servent, et d’abord aux Etats, le sentiment qu’elle ne procède pas de
                     manière arbitraire pour parvenir à une solution équitable, mais qu’elle
                     met en œuvre des techniques éprouvées et constantes. Et il est parfaite-
                     ment vrai qu’il n’y a aucun arbitraire dans la démarche de la Cour, mais
                     seulement la recherche scrupuleuse de la meilleure solution. Il est cepen-
                     dant des affaires qui se présentent en des termes tellement spécifiques qu’il
                     est, à tout prendre, préférable de reconnaître que la Cour doit s’écarter de
                     sa technique habituelle, en expliquant pourquoi, plutôt que de sacrifier la
                     clarté et l’intelligibilité à l’apparence d’une illusoire continuité.

                                                                   (Signé) Ronny Abraham.




                     119




6 CIJ1034.indb 234                                                                                   7/01/14 12:43

